Citation Nr: 0719367	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia (high cholesterol).

2.  Entitlement to service connection for peripheral vascular 
disease, status postoperative bilateral aortofemoral bypass 
graft as secondary to hypercholesterolemia (high 
cholesterol).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1978 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas, which, inter alia, denied service 
connection for hypercholesterolemia (high cholesterol) and 
peripheral vascular disease, status post bilateral 
aortofemoral bypass graft.
 
In February 2006, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a copy of the transcript is associated with the 
record.  

FINDINGS OF FACT

1.  Hypercholesterolemia (high cholesterol) is a laboratory 
finding and not a disability or disease; it has not been 
shown the veteran has any disability associated with elevated 
cholesterol of service origin.

2.  The veteran's peripheral vascular disease, status 
postoperative bilateral aortofemoral bypass graft is not a 
result of, or proximately due to, a service-connected 
disability.




CONCLUSIONS OF LAW

1.  A disability manifested by hypercholesterolemia (high 
cholesterol) was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006). 

2.  As service connection for hypercholesterolemia (high 
cholesterol) has not been established, the claim for service 
connection for peripheral vascular disease, status post 
bilateral aortofemoral bypass graft secondary to 
hypercholesterolemia (high cholesterol) lacks entitlement 
under the law.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, letters in July and September 2003 
satisfied notice requirements for elements (1), (2) and (3) 
above, but it is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[her] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  These letters informed 
the veteran what additional information or evidence was 
needed to support her claims, and that it was her 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in her possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, in 
light of the Board's determination that the criteria for 
service connection have not been met, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra in deciding this issue.  

Neither the veteran nor her representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's 
videoconference hearing transcript and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

Regarding the issue of secondary service connection, because 
the underlying claim for service connection for 
hypercholesterolemia (high cholesterol) is denied, the Court 
has held that, in such cases where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). A review of 
the VA's duty to notify and assist is not necessary regarding 
the secondary service connection claim because there is no 
legal basis for the claim.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).



Service connection - hypercholesterolemia (high cholesterol)

In her videoconference hearing, the veteran contended that, 
since her high cholesterol began during active duty, it 
should be service-connected.  

An August 1986 periodic in-service Report of Medical 
Examination reflects that the veteran had a cholesterol 
reading of 287; the examiner repeated the test, and her 
cholesterol, when repeated, was 289.  There is a notation on 
the report that normal limits is 150-250.  A February 1988 
service medical record reflects a reading of 317, and a March 
1992 service medical record reflects a reading of 261, with a 
notation that her cholesterol was high.  The veteran's 
separation Report of Medical Examination shows that her 
cholesterol was 273.  An October 2003 VA examination 
reflected the diagnosis of hypercholesterolemia.  

Hypercholesterolemia is a laboratory findings and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.). The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
hypercholesterolemia causes any impairment of earning 
capacity.  While hypercholesterolemia may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  
Nothing in the medical evidence presently on file shows the 
veteran has a current disability manifested by elevated 
cholesterol. Without a finding of a disability, there can be 
no valid claim.  Brammer, supra.   

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against her claim of service connection for 
hypercholesterolemia, and her claim therefore must be denied. 
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Service connection - peripheral vascular disease, status 
postoperative bilateral aortofemoral bypass graft

The October 2003 VA medical examiner observed that the 
veteran had progressive intermittent claudication and had an 
aortofemoral bypass graft bilaterally in April 2003.  He 
opined that the veteran had severe peripheral vascular 
disease which was related to her longstanding 
hypercholesterolemia as well as her long history of cigarette 
smoking since age 13, and that he did not think that it was 
related to the urticarial vasculitis but was certainly 
related to her high cholesterol and tobacco use.  

In her videoconference hearing, the veteran contended that 
her peripheral vascular disease, status postoperative 
bilateral aortofemoral bypass grafting, has been caused by 
hypercholesterolemia and should be service-connected because 
her high cholesterol began during service.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

However, since service connection for hypercholesterolemia 
has been denied, service connection for any disability 
secondary to hypercholesterolemia must thus be denied as a 
matter of law.  38 C.F.R. § 3.310 (2006); see e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypercholesterolemia (high 
cholesterol) is denied.

Service connection for peripheral vascular disease, status 
postoperative bilateral aortofemoral bypass graft, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


